Citation Nr: 1743585	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a disability of the lumbar segment of the spine, to include degenerative joint disease, evaluated as 20 percent disabling prior to October 17, 2015, on appeal from an initial grant of service connection. 

2.  Entitlement to an increased evaluation for a disability of the lumbar segment of the spine, to include degenerative joint disease, evaluated as 40 percent disabling after October 16, 2015, on appeal from an initial grant of service connection.  

3.  Entitlement to an increased evaluation for migraine headaches, evaluated as 10 percent disabling prior to October 17, 2015, on appeal from an initial grant of service connection.

4.  Entitlement to an increased evaluation for migraine headaches, evaluated as 30 percent disabling after October 16, 2015, on appeal from an initial grant of service connection.  

5.  Entitlement to an increased evaluation for asthma, currently evaluated as 30 percent disabling, on appeal from an initial grant of service connection.  

6.  Entitlement to a compensable evaluation for the removal of a fibroma of the right knee, on appeal from an initial grant of service connection.

7.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran was on active duty in the US Army from July 2005 to May 2012. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from rating actions of June 2014 (disability rating assignments) and December 2014 (TDIU) of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. Section 20.900(c) (2016).  38 U.S.C.A. Section 7107(a)(2) (West 2014).  

Regrettably, upon review of the claim file, it is the conclusion of the Board that the claim must be remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional clarifying medical information and findings.  No action is required of the Veteran until he is contacted by VA.   



REMAND

The Veteran has come before the Board asking that the Board assign higher disability evaluations for various disorders and disabilities (migraine headaches, lumbar segment of the spine, the right knee, asthma) and assign a separate total disability evaluation based on individual unemployability.

After the Veteran was discharged from service and being transferred back to CONUS following his discharge from the Army, the Veteran submitted a VA claim for benefits.  In conjunction with his claim for benefits, the underwent a combined VA medical examination in September 2013.  The results of those examinations were forwarded to the RO which, in turn, granted service connection for asthma, migraine headaches, a lower back disability, and the residuals of surgery on the right knee.  Disability ratings were assigned and the Veteran was informed of these actions.  

Upon review of the assigned ratings, the Veteran submitted a notice of disagreement asking that each disorder be assigned a higher rating.  He also submitted a claim for a TDIU.

A further review of the claim with respect to asthma reveals that it has been evaluated in accordance with the rating criteria found at 38 C.F.R Part 4, Diagnostic Code 6602 (2016).  This rating criteria uses, in part, the results of pulmonary function tests (PFTs) to measure the severity of a particular disorder such of asthma.  After the Veteran filed his notice of disagreement, he underwent a VA Compensation and Pension Examination in October 2015.  The examiner did not request a new pulmonary function test but instead relied upon results obtained in September 2014.  In other words, the examination was based on possible stale results.  The record further indicates that since the October 2015 examination, two additional PFTs have been performed (December 2016 and July 2017) but further review/examinations have not been accomplished.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an veteran alleges that his/her service-connected disability has worsened since the last examination (or may have worsened based on new testing), a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Moreover, the Court has found that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, under the circumstances, the Board is of the opinion that a new VA examination of the Veteran's asthma disorder should be scheduled to determine the current severity level of the Veteran's disability.

The Veteran has also requested that the disabilities affecting the right knee and lower back be awarded higher disability evaluations.  Both disorders are evaluated under rating criteria that is dependent upon functional limitations.  However, a review of the examination reports that have provided data concerning the severity of both disorders are vague in describing any functional loss produced by either disorder.  That is, an examiner must comment on the presence and extent of painful motion, the functional loss or limitations due to pain and weakness, and whether any functional loss limits the Veteran's abilities.  Because this information is not of record, it is the conclusion of the Board that the issues must also be returned to the AOJ so that additional examinations may be performed and a measurement of functional loss/impairment may be obtained.

Also on appeal is the Veteran's request for an increased evaluation for migraine headaches.  This disability is rated in accordance with the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic Code 8100 (2016).  As reported, the Veteran did undergo a VA examination with respect to the headaches in October 2015.  However, when describing the economic or work hardships produced by the recurrent headaches, the examiner only indicated that the headaches affected work.  In other words, no explanation was provided as to whether there was actual economic hardship and employment inadaptability due to the headache disorder.  Because such restriction may allow for the assignment of a higher disability rating, and since that information is not of record, this issue should also be returned to the AOJ for additional testing and evaluation.  

Also, the Veteran has averred that he is unable to obtain and maintain gainful employment as a result of his service-connected disorders.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Pursuant to 38 C.F.R. § 4.16 (2016), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the service member's background including his employment and educational history.  38 C.F.R. §4.16(b) (2016). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Upon further review of the Veteran's claims file which suggests that the Veteran receives Social Security Administration (SSA) employment disability benefits and his brief statements to the VA concerning his employability, it is the conclusion of the Board that it must obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim involving a TDIU.  More specifically, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance, it appears that the medical information contained in the claims folder does not specifically address whether the Veteran's service-connected disorders, singularly or all together, may prevent him from obtaining and maintaining gainful employment.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).In light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such an examination should be afforded the Veteran before an appellate decision on the merits of his claim.

In other words, upon further review, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the Veteran should be awarded a TDIU.  Hence, the claim must be returned to the AOJ so that additional medical testing may be accomplished that more adequately addresses the question now before the Board.  Additional medical testing will provide the Board with a basis to either agree or refute the Veteran's various assertions, and will provide the VA with a more complete picture of whether a TDIU should be granted.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from the date that the Veteran was discharged from service to the present should be obtained and incorporated into the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 46-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, these treatment records should be associated with the claims file.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is remanded for the following actions: 

1.  The AOJ should contact the Veteran and ask that he identify all sources of medical treatment received with respect to the disabilities now on appeal since he was released from active duty, and to furnish signed authorizations for release to the VA of private medical records, along with any additional records from the Social Security Administration, in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2016).  

2.  The AOJ should arrange for orthopedic, muscle, and nerve examinations of the lumbar segment of the spine and the right knee.  The examinations must be performed by medical doctors.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiners for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that he or she has reviewed the claims folder.  Moreover, each examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the Veteran.

The purpose of each examination is to obtain readings concerning the severity of the claimed disorder and the restrictions caused by the lumber segment of the spine and right knee disability.  The appropriate examiner should record pertinent medical complaints, symptoms, and clinical findings.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should also so state.  Readings should be obtained concerning the Veteran's range of motion, and any limitation of function of the parts affected by limitation of motion.  Range of motion must be conducted with and without weight bearing; they must also include both active and passive ranges of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement (the spine) and if so, which nerves have been affected by the service-connected disability and the symptoms/manifestations produced by any found nerve impingement.

The examiners must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctors' reports, each examiner must specifically discuss the Veteran's contentions concerning the severity of the disorder and the symptoms he believes are manifested by the back disability and knee disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AOJ should arrange for an appropriate VA examination to determine the severity and manifestations produced by the Veteran's headache disorder. The purpose of the examination is to assess the severity and scope of the Veteran's headache disorder. The examiner should be provided a copy of this remand together with the Veteran's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder. All appropriate tests should be conducted.  The examiner should discuss whether the disorder results in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months, or whether the disorder has resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability. The examiner should also comment on whether the Veteran uses any prescription medications for the treatment of his headache disorder, and what the Veteran does to relieve himself of any headache pain.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report. The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.

The evaluator must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions concerning the severity of the disorder and the symptoms he believes are manifested by the headache disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4. The AOJ should schedule the Veteran for another VA bronchial examination to determine the extent and severity of his bronchial asthma. The claims folder should be made available to the examiner.  All necessary tests and studies are to be performed, including pulmonary function tests, and all findings are to be reported in detail. 

It is essential that the pulmonary function study contains the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardiorespiratory limitation).  Moreover, the examiner must ensure that the actual numerical results from the pulmonary function test be included in the claims folder for review.  The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy should also be documented.  The examiner must also comment on how many asthma attacks the Veteran suffers from on a weekly basis, whether light manual labor is precluded as a result of the disability, whether the Veteran experiences dyspnea on exertion, and whether the Veteran has suffered from weight loss as a result of his bronchial asthma.  If there are currently no residuals, the examiner should so state. 

The evaluator must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions concerning the severity of the disorder and the symptoms he believes are manifested by the asthma condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.


5.  The AOJ should schedule the Veteran for an examination to provide an assessment as to the effect of his service-connected disabilities on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.  The examiner should identify those activities that comprise the Veteran's daily routine.  With regard to his employability, the Veteran should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the examiner in conjunction with the survey as it contains important historical data.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the Veteran's service-connected disabilities impinges on his ability to be employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.

6.  The AOJ should readjudicate the claim for TDIU on a schedular basis.  If this benefit remains denied, the AOJ must then forward this case to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating for the Veteran's TDIU claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2016) and/or 38 C.F.R. § 4.16(b) (2016).  All information obtained as a result of this tasking should be included in the claims file for review.

7.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2016) and Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The purpose of the examinations requested is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examinations may result in adverse determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




